UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6560


CLINTON R. POWELL,

                Plaintiff - Appellant,

          v.

DANA Y. KINSLEY, GRCC Law Library Supervisor; RONALD
ABERNATHY, GRCC Food Operations Manager; BENJAMIN WRIGHT,
GRCC Lead Warden; JIMMY EVERETTE, GRCC Administrative Staff
Specialist,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00372-RBS-DEM)


Submitted:   July 24, 2014                    Decided:    July 29, 2014


Before FLOYD and     THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clinton R. Powell, Appellant Pro Se. Kate Elizabeth Dwyre, Lara
Kate Jacobs Todd, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia; Daniel James Kelly, MCCARTER & ENGLISH, LLP,
Boston, Massachusetts, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clinton R. Powell appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                      We

have     reviewed       the   record    and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Powell v. Kinsley, No. 2:12-cv-00372-RBS-DEM (E.D. Va.

Mar. 27, 2014).           We dispense with oral argument because the

facts    and    legal    contentions    are   adequately   presented     in   the

materials      before    this   court   and   argument    would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                         2